Citation Nr: 0904502	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-23 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
claimed secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed secondary to diabetes mellitus.

4.  Entitlement to service connection for heart disease, 
claimed secondary to diabetes mellitus.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for residuals of a 
colon condition.

7.  Entitlement to service connection for bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from March 15, 2003, 
to November 7, 2003.  The veteran also had service in the 
Reserves from February 1985 to March 1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that in pertinent part denied service connection for 
diabetes mellitus, hypertension, peripheral neuropathy, heart 
disease, hemorrhoids, residuals of a colon condition, and for 
a bilateral hearing loss disability.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The RO issued a statement of the case in May 2006.  
Significant medical evidence of possible relevance has been 
received since then.  There is no supplemental statement of 
the case (SSOC) of record to reflect RO consideration of this 
later-received medical evidence.  See 38 C.F.R. § 19.31 
(2008).  Thus, a remand is required for this important 
procedural step.  

Additionally, the RO did not inform the veteran about what he 
would need to show to establish service connection on a 
secondary basis due to aggravation.  When aggravation of a 
veteran's nonservice- connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 
C.F.R. § 3.310 (2008). The veteran must be provided with this 
notice.

Diabetes Mellitus

Diabetes mellitus was not noted at entry into active military 
service.  However, clear and unmistakable evidence that 
diabetes mellitus pre-existed active military service has 
been presented and the presumption of soundness at entry is 
therefore rebutted.  It appears that diabetes mellitus 
underwent an increase in severity during active service, as 
it was under control in April 2003, but required increasingly 
higher insulin dosages prior to separation from active 
military service.  No medical professional has addressed 
whether any increase in severity of diabetes mellitus during 
active service is due to the natural progression of the 
disease.  VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

Hypertension 

Hypertension was not noted at entry into active military 
service; however, clear and unmistakable evidence that 
hypertension pre-existed active military service has been 
presented and the presumption of soundness at entry is 
rebutted.  It appears that hypertension underwent an increase 
in severity during active service; however, no medical 
professional has addressed whether any increase in severity 
of hypertension during active service is due to the natural 
progression of the disease.  VA must make an attempt to 
obtain this information prior to adjudication.   See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b); McLendon, supra.

Peripheral Neuropathy

This claim is inextricably intertwined with the claim for 
service connection for diabetes mellitus.  Thus, it must be 
remanded along with the diabetes mellitus issue.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).


Heart Disease  

Because heart disease might be associated with diabetes 
mellitus or with hypertension, and because those issues have 
been remanded, it must also be remanded for further 
development.  Harris, supra.

Hemorrhoids 

Hemorrhoids were not noted at entry into active military 
service; however, clear and unmistakable evidence that 
hemorrhoids pre-existed active service has been presented and 
the presumption of soundness at entry is therefore rebutted.  
It appears that hemorrhoids underwent an increase in severity 
during active service.  No medical professional has addressed 
whether any increase in severity of hemorrhoids during active 
service is due to the natural progression of the disease.  
VA's duty to assist requires that we make an attempt to 
obtain this information prior to adjudication.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); McLendon, supra.

Colon Condition

Diverticulitis arose during active military service and 
resection of the large intestine (sigmoid colectomy and 
partial omentectomy) was accomplished shortly after 
separation from active service to ameliorate this disorder.  
The RO has not considered whether service connection is 
therefore warranted for the resected large intestine (under 
38 C.F.R. § 4.114, Diagnostic Code 7329, any resection of the 
large intestine warrants a minimum 10 percent rating) and/or 
the surgical scar of the lower abdomen, reportedly tender on 
examination. 

Bilateral Hearing Loss Disability 

The veteran reported significant noise exposure as a heavy 
equipment operator during active military service.  His 
hearing was not measured either at entry or exit from active 
military service; however, bilateral sensorineural hearing 
loss meeting VA's requirements for service connection was 
shown within a year of separation from active military 
service.  No medical professional has addressed whether it is 
at least as likely as not (50 percent or greater probability) 
that the veteran bilateral hearing loss disability is related 
to noise exposure during active military service, nor has VA 
considered whether presumptive service connection for organic 
disease of the nervous system is warranted under 38 C.F.R. 
§ 3.309 (2008).  VA's duty to assist requires that VA attempt 
to obtain the necessary medical information prior to 
adjudication.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice pursuant to 38 C.F.R. § 
3.310 (2008), that informs the veteran of 
the evidence required to establish a 
secondary service connection claim, to 
include on the basis of aggravation.  
Allen, supra.  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to 
undergo examinations if necessary, by 
appropriate specialists, in order to 
obtain medical opinions regarding each 
disability.  The claims file should be 
made available to the physicians for 
review of the pertinent evidence.  The 
physicians should answer the following:

I.  With respect to diabetes 
mellitus, did it undergo an increase 
in severity during active service?  
If yes, then is that increase in 
severity due to the natural 
progression of the disease?  The 
physician should offer a rationale 
in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  
The veteran may be examined if 
necessary.

II.  With respect to hypertension, 
did it undergo an increase in 
severity during active service?  If 
yes, then is that increase in 
severity due to the natural 
progression of the disease?  The 
physician should offer a rationale 
in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  
The veteran may be examined if 
necessary.

III.  With respect to hemorrhoids, 
did hemorrhoids undergo an increase 
in severity during active service?  
If yes, then is that increase in 
severity due to the natural 
progression of the disease?  The 
physician should offer a rationale 
in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  
The veteran may be examined if 
necessary.

IV.  With respect to bilateral 
hearing loss disability, is it at 
least as likely as not (50 percent 
or greater probability) that it is 
related to active military service.  
The specialist should offer a 
rationale in a legible report.  If 
the question cannot be answered, the 
specialist should state the reason.  
The veteran may be examined if 
necessary.

V.  The AOJ must consider whether 
service connection is warranted for 
the resected large intestine and/or 
the surgical scar of the lower 
abdomen, reportedly tender on 
examination. 

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims and secondary 
service connection claims.  Regarding 
secondary service connection, the AOJ 
should also consider on the basis of 
aggravation under the holding reached in 
Allen, supra.   If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
that considers all evidence received 
since the statement of the case.  The 
veteran should be given opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to report for 
examination without good cause may have adverse consequences 
on his claim.  38 C.F.R. § 3.655 (2008).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


